DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faruquie et al., U.S. Pub No: US 20210224258 A1 (Hereinafter “Faruquie”) in view of Beckman et al., U.S. Patent No: US 10,911,386 B1 (Hereinafter “Beckman”).

Regarding claim 1, Faruquie discloses A computer-implemented method for deduplicating records, comprising:
generating, by the computing system, a block, wherein the block comprises of a group of records (see paragraph [0007, 0077, 0079], wherein a ;
creating, by the computing system, one or more record pairs from the block (see paragraph [0007, 0080], wherein the blocking engine 330 may include a pairing engine 333 that receives the first record table 318 and the second record table 319 and creates a pair for every combination of a first source record paired with a second source record);
calculating, by the computing systems, one or more features based on one or more fields within the one or more record pairs (see paragraph [0007, 0058, 0083] and fig.3 item 337, wherein one or more features can be generated using one or more features generator 337);
inputting, by the computing system, the one or more features into a machine language trained model to predict a probability score, wherein the probability score indicates whether two records are duplicates (see paragraph [0007, 0062, 0116] and fig.3 item 337, wherein learned using, e.g., a trained threshold prediction model that, e.g., is trained to regressively predict score thresholds. In some embodiments, the candidate pair scores 536 relate to a probability of a match. Thus, the higher the score, the greater the probability that the entities of the records are the same entity. Therefore, in some embodiments, the best match score threshold may be a value suitable to filter low probability matches, such as a value of about, e.g., 0.4, 0.5, 0.6, 0.7, or other suitable score threshold);
storing, by the computing system, the probability score as links between two vertices in a graph (see paragraph [0007, 0064, 0116, 0119], wherein nodes (vertices) can have edges (links) which can be based on the best match node, which corresponds for example the probability score as disclosed in paragraph [0116].); and
querying the graph (see paragraph [0054, 0071-0072, 0064], wherein a refined set of best matching pairs can be produced that reduces the risk of false positives. In some embodiments, the entity merge engine 160 may then merge groups of best matching pairs by clustering best matching pairs together using, e.g., clustering algorithms, such as graph algorithms including, e.g., connected components algorithms, to produce matching clusters based on the probability scores of best matching sets).
Although Faruquie disclose searching pairs and see paragraph [0054, 0071-0072], AA fails to explicitly disclose displaying, by the computing system, one or more duplicate records.
Bb discloses displaying, by the computing system, one or more duplicate records (see col.20 line [1-7], wherein if visualization unit 86 detects a user selection of the duplicate link, a list of the duplicate email documents may be presented. When the user selects a particular duplicate, configuration pane 306 may display information about the selected duplicate document, and/or document review pane 302 may display the selected duplicate document).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Faruquie to include one or more documents where one document can have a different domain, as taught by BB, Since doing so would allow a reviewing user may more easily identify specific instances 
 
Regarding claim 2, the combination of Faruquie and Beckman further disclose
cleaning, by the computing system, one or more records in the group of records (see Faruquie paragraph [0069-0070], wherein a cleanser 226 may cleanse the records), wherein
the cleaning of the one or more records comprises removing punctuation, number, salutation, changing one or more character strings from uppercase to lowercase, and removing one or more stop words (see Faruquie paragraph [0069-0070], wherein a cleanser 226 may cleanse the records. The cleanser 226 removes anomalous and unnecessary information to provide a uniform format of the data of each record).

Regarding claim 4, the combination of Faruquie and Beckman further disclose, wherein generating of the block comprises creating the block based on one or more common values (see Faruquie paragraph [0007, 0046, 0115, 0136])



Claims 8-9, 11, 15-16 and 18 are rejected under the same rationale as claims 1-2 and 4.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faruquie in view of Beckman and further in view of Martin et al., U.S. Pub No: US 20210224258 A1 (Hereinafter “Martin”).

Regarding claim 3, the combination of Faruquie and Beckman fail to explicitly disclose the cleaning of the one or more records comprises converting one or more strings in the record into a predetermined language.
Martin discloses the cleaning of the one or more records comprises converting one or more strings in the record into a predetermined language (see paragraph [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Faruquie and Beckman to include the cleaning of the one or more records comprises converting one or more strings in the record into a predetermined language, as taught by Martin, since doing so would help improve the system to use a single process and tool set for multiple parties while avoiding data spoliation and/or inappropriate breach of privilege, privacy, or confidentiality (Martin; paragraphs [0011]).
 

Claims 10 and 17 are rejected under the same rationale as claim 3.

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faruquie in view of Beckman and further in view of Manning et al., U.S. Pub No: US 20170052958 A1 (Hereinafter “Manning”).

Regarding claim 5, the combination of Faruquie and Beckman fail to explicitly disclose wherein the creation of the block comprises tokenizing the group of records. 
Manning discloses wherein the creation of the block comprises tokenizing the group of records (see paragraph [0097-0098], wherein First blocker 520 assigns one or more records of first list 140 to one or more groups (also referred to herein as subgroups) based on one or more fields).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kao to include the creation of the block comprises tokenizing the group of records, as taught by Manning, because the would allow the system to automatically scoring of record pairs to assess the likelihood of relating to a common entity, various clustering functions to group pairs of records into clusters, and various functions for determining a canonical name for the referenced entity based on the record contents (Manning; paragraphs [0006]).
 

Regarding claim 6, the combination of Faruquie, Beckman and Manning further disclose creating, by the computing system, a token based on one or more fields in the group of records (Manning, see paragraph [0097-0098], wherein First blocker .


Claims 12-13 and 19-20 are rejected under the same rationale as claims 5-6.


Claims 7, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Faruquie in view of Beckman and further in view of Lu et al., U.S. Pub No: US 20210173825 A1 (Hereinafter “Lu”).

Regarding claim 7, the combination of Faruquie and Beckman fail to explicitly disclose learning, by the computing system, non-linearity of patterns and thresholds of features to distinguish a pair of records as duplicates or non-duplicates.
Lu discloses learning, by the computing system, non-linearity of patterns and thresholds of features to distinguish a pair of records as duplicates or non-duplicates (see paragraph [0015, 0053], wherein wide-and-deep model are non-linearity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Faruquie and Beckman to include learning, by the computing system, non-linearity of patterns and thresholds of features to distinguish a pair of records as duplicates or non-duplicates, as taught by Lu, 

Claims 14 and 21 are rejected under the same rationale as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165